EXHIBIT 10.6

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of July 12, 2019, by and between Select Interior Concepts, Inc., a
Delaware corporation (the “Company”), and Nadeem Moiz (the “Executive”). The
above parties are referred to together herein as the “Parties,” and individually
as a “Party.”

RECITALS

A.    The Company and the Executive are parties to that certain Employment
Agreement dated as of August 17, 2018 (the “Employment Agreement”), pursuant to
which the Company agreed to employ the Executive, and the Executive agreed to
accept employment with the Company, on the terms and subject to the conditions
set forth therein.

B.    The Parties desire to amend the Employment Agreement on the terms and
conditions set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the promises, terms and conditions contained
herein and such other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, each Party hereby agrees as follows:

A.    Defined Terms and Recitals. Except as otherwise defined herein, all
capitalized terms used herein but not otherwise defined herein shall have the
meanings set forth in the Employment Agreement. The Parties hereby agree that
the recitals set forth hereinabove are true and correct and incorporated into
this Amendment.

B.    Modifications to Employment Agreement. The Parties agree that from and
after the date of this Amendment, the Employment Agreement shall be modified as
follows:

1.Section 5(a)(v) of the Employment Agreement is amended by changing the
reference to “twelve (12)-month period” to “twenty four- (24-) month period.”

2.Exhibit A to the Employment Agreement, which provides the definition of
“Change in Control,” is deleted in its entirety and replaced with Exhibit A
attached to this Amendment.

C.    No Further Modification. Except to the extent set forth herein, the
Employment Agreement remains unmodified and in full force and effect. In the
event of any inconsistency between the provisions of the Employment Agreement
and this Amendment, the terms of this Amendment shall control.

 

D.    Governing Law. This Amendment shall be governed by and construed under and
in accordance with the laws of the State of California.

 

--------------------------------------------------------------------------------

 

E.    Counterparts and Facsimile. This Amendment may be executed in two or more
counterparts, which when taken together shall constitute one and the same
instrument. The Parties contemplate that they may be executing counterparts of
this Amendment transmitted by facsimile or email in PDF format and agree and
intend that a signature by either facsimile machine or email in PDF format shall
bind the Party so signing with the same effect as though the signature were an
original signature.

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment to Employment
Agreement as of the date first written above.

 

COMPANY:

 

 

 

SELECT INTERIOR CONCEPTS, INC.

 

 

 

By:

 

/s/ Tyrone Johnson

Name:

 

Tyrone Johnson

Title:

 

CEO

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Nadeem Moiz

 

2

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)“Beneficial Owner” shall have the meaning given such term in Rule 13d-3 of
the General Rules and Regulations under the 1934 Act.

 

(b)“Change in Control” means and includes the occurrence of any of one of the
following events:

(i)during any consecutive 12-month period, individuals who, at the beginning of
such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of such Board, provided that any person
becoming a director after the beginning of such 12-month period and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director; or

(ii)any Person becomes a Beneficial Owner, directly or indirectly, of either (A)
50% or more of the then-outstanding shares of common stock of the Company
(“Company Common Stock”) or (B) securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of directors (the “Company Voting
Securities”); provided, however, that for purposes of this subsection (ii), the
following acquisitions of Company Common Stock or Company Voting Securities
shall not constitute a Change in Control: (w) an acquisition directly from the
Company, (x) an acquisition by the Company or a Subsidiary, (y) an acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, or (z) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in subsection (iii) below); or

(iii)the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation or other entity (an “Acquisition”),
unless immediately following such Reorganization, Sale or Acquisition: (A) all
or substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the outstanding Company Common Stock and outstanding
Company Voting Securities immediately prior to such Reorganization, Sale or
Acquisition beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the

3

 

--------------------------------------------------------------------------------

 

Company or all or substantially all of the Company’s assets or stock either
directly or through one or more subsidiaries, the “Surviving Entity”) in
substantially the same proportions as their ownership, immediately prior to such
Reorganization, Sale or Acquisition, of the outstanding Company Common Stock and
the outstanding Company Voting Securities, as the case may be, and (B) no Person
(other than (x) the Company or any Subsidiary, (y) the Surviving Entity or its
ultimate parent entity, or (z) any employee benefit plan (or related trust)
sponsored or maintained by any of the foregoing is the Beneficial Owner,
directly or indirectly, of 50% or more of the total common stock or 50% or more
of the total voting power of the outstanding voting securities eligible to elect
directors of the Surviving Entity, and (C) at least a majority of the members of
the board of directors of the Surviving Entity were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Reorganization, Sale or Acquisition (any Reorganization, Sale or
Acquisition which satisfies all of the criteria specified in (A), (B) and (C)
above shall be deemed to be a “Non-Qualifying Transaction”); or

(iv)approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

(c)“Person” means any individual, entity or group, within the meaning of Section
3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of the 1934
Act.

 

(d)“Subsidiary” means any corporation, limited liability company, partnership or
other entity of which a majority of the outstanding voting stock or voting power
is beneficially owned directly or indirectly by the Company.

 

(e)“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

4

 